Citation Nr: 1714280	
Decision Date: 05/02/17    Archive Date: 05/11/17

DOCKET NO.  13-18 948	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina


THE ISSUES

1.  Whether new material evidence has been received to reopen service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and depression, and if so, whether service connection is warranted.  

2.  Entitlement to service connection for active psychosis for the purpose of establishing eligibility for treatment. 

3.  Entitlement to an increased disability rating in excess of 30 percent for a keloid scar, left posterior ear. 

4.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).  





REPRESENTATION

Appellant represented by:	Bryan Held, Agent 


WITNESS AT HEARING ON APPEAL

The Veteran (appellant) 


ATTORNEY FOR THE BOARD

A. Tenney, Associate Counsel  


INTRODUCTION

The Veteran, who is the appellant, had active service from May 1974 to April 1976.
This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision of the RO in Winston-Salem, North Carolina, which denied an increased rating in excess of 30 percent for a left ear keloid scar, denied service connection for active psychosis for the purpose of establishing eligibility for treatment, determined that new and material evidence had not been received to reopen service connection for PTSD and depression, and denied a TDIU.  

The Veteran testified from Winston-Salem, North Carolina, at an August 2016 Board Videoconference hearing before the undersigned Veterans Law Judge.  The hearing transcript has been associated with the record.  The Board notes that the representative was not present at the August 2016 Board hearing; however, the Veteran expressly stated on the record that he waived the representative's presence and wanted to proceed with the hearing.  See August 2016 Board hearing transcript.  

The issues of service connection for an acquired psychiatric disorder and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are remanded to the Agency of Original Jurisdiction (AOJ). 


FINDINGS OF FACT

1.  A February 2007 rating decision denied service connection for an acquired psychiatric disorder, finding no clear diagnosis of PTSD and no evidence of record linking any psychiatric disorder to service, including depression. 

2.  The Veteran did not file a timely substantive appeal following the January 2009 statement of the case.  

3.  New evidence received since the February 2007 rating decision relates to an unestablished fact of a new PTSD diagnosis that could reasonably substantiate a claim of service connection for an acquired psychiatric disorder. 

4.  The Veteran does not have a current psychosis, and did not develop an active psychosis in service or within two years of service separation.

5.  For the entire increased rating period from August 9, 2010, the service-connected keloid scar has not been manifested by a scar with visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features, or four or five of the characteristics of disfigurement.  


CONCLUSIONS OF LAW

1.  The February 2007 rating decision denying service connection for an acquired psychiatric disorder became final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2016).

2.  Evidence received since the February 2007 rating decision is new and material to reopen service connection for an acquired psychiatric disorder that includes PTSD.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

3.  The criteria for service connection for the purpose of establishing eligibility for treatment of a psychosis under 38 U.S.C.A. § 1702 are not met.  38 U.S.C.A. 
§§ 1702, 5107 (West 2014); 38 C.F.R. § 3.384 (2016).

4.  The criteria for a disability rating in excess of 30 percent for the service-connected keloid scar have not been met or more nearly approximated for any period.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. 
§§ 3.159, 3.321, 4.3, 4.7, 4.40, 4.45, 4.59, 4.118, Diagnostic Code 7800 (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2016).  In this decision, the Board reopens and remands the issue of service connection for an acquired psychiatric disorder for additional development.  As such, no further discussion of VA's duties to notify and to assist is necessary. 

As to the service-connected scar, in a claim for an increased rating, the VCAA requires only generic notice as to the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  

The duty to notify was satisfied through a January 2011 letter to the Veteran that addressed all notice elements and was sent prior to the initial AOJ decision in this matter.  The letter informed the Veteran of the evidence required to substantiate the claim and of the Veteran's and VA's respective duties for obtaining evidence, as well as effective dates.  The Veteran was additionally given specific notice regarding disability rating codes.  See Vazquez-Flores, 580 F.3d 1270.

Regarding the duty to assist in this case, the Veteran received VA examinations in April 2011 and May 2011.  The VA examination reports are of record.  To that end, when VA undertakes to either provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 
21 Vet. App. 303, 312 (2007).  The VA examination reports reflect that the VA examiners reviewed the record, conducted an in-person examination, and rendered the requested opinions and rationale.  

All relevant documentation, including VA treatment records, has been secured and all relevant facts have been developed.  There remains no question as to the substantial completeness of the issue on appeal.  38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 3.159, 3.326(a).  Any duties imposed on VA, including the duties to assist and to provide notification, have been met as set forth above.

Reopening Service Connection for an Acquired Psychiatric Disorder 

Generally, a claim which has been denied may not thereafter be reopened and allowed based on the same record. 38 U.S.C.A. § 7105.  However, pursuant to 
38 U.S.C.A. § 5108, if new and material evidence is presented or secured with respect to a claim which has been disallowed, the VA Secretary shall reopen the claim and review the former disposition of the claim.

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In determining whether evidence is "new and material," the credibility of the new evidence must be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 
24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly received evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.

Regardless of the RO's determination as to whether new and material evidence had been received, the Board must address the issue of the receipt of new and material evidence in the first instance because it determines the Board's jurisdiction to reach the underlying claims and to adjudicate the claims de novo.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 460-61 (2007) (citing Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996)).  If the Board determines that the evidence submitted is both new and material, it must reopen the case and evaluate the claim in light of all the evidence.  Justus, 3 Vet. App. at 512.  Such evidence is presumed to be credible for the purpose of determining whether the case should be reopened; once the case is reopened, the presumption as to the credibility no longer applies.  Id. at 513.

In order to prevail on the issue of service connection, generally, there must be 
(1) medical evidence of a current disability; (2) medical, or in certain  circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 
253 (1999).

In a February 2007 rating decision, the RO denied service connection for an acquired psychiatric disorder, to include PTSD and depression, based, in part, on a lack of currently diagnosed PTSD.  The Veteran did not submit a timely substantive appeal following the January 2009 statement of the case; thus, the February 2007 rating decision denying service connection for an acquired psychiatric disorder became final as to the evidence then of record, and is not subject to revision on the same factual basis.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.

Since the final February 2007 rating decision, VA has received a November 2010 treatment record that includes a diagnosis of PTSD as secondary to military sexual trauma (MST).  Such evidence could reasonably substantiate a claim of service connection for an acquired psychiatric disorder, as, at the very least, such evidence, when considered with the other evidence of record, triggers the VA Secretary's duty to assist.  As such, the new evidence meets the low reopening standard of Shade.  For these reasons, the Board finds that the additional evidence is new and material to reopen service connection an acquired psychiatric disorder. 38 C.F.R. § 3.156(a). 

    Service Connection for Psychosis for the Purpose of Eligibility for Treatment

Under 38 U.S.C.A. § 1702(a), any veteran of World War II, the Korean conflict, the Vietnam era, or the Persian Gulf War who developed an active psychosis 
(1) within two years after discharge or release from the active military, naval, or air service, and (2) before July 26, 1949, in the case of a veteran of World War II, before February 1, 1957, in the case of a veteran of the Korean conflict, before May 8, 1977, in the case of a Vietnam era veteran, or before the end of the two-year period beginning on the last day of the Persian Gulf War, in the case of a veteran of the Persian Gulf War, shall be deemed to have incurred such disability in the active military, naval, or air service.  38 U.S.C.A. § 1702.

After review of the record, the Board finds that the Veteran does not have currently diagnosed psychosis.  See May 2011 VA mental health examination report (reflecting a depression diagnosis).  VA regulations define the term psychosis for purposes of presumptive service connection at 38 C.F.R. § 3.384.  Under 38 C.F.R. § 3.384, the term "psychosis" is defined so as to include brief psychotic disorder, delusional disorder, psychotic disorder due to general medical condition, psychotic disorder not otherwise specified, schizoaffective disorder, schizophrenia, schizophreniform disorder, shared psychotic disorder, and substance-induced psychotic disorder. 

There is no evidence for a psychosis, to include a psychosis diagnosis or symptoms of psychosis during active service or within two years of service separation.  Service treatment records contain no complaints, diagnoses, or treatment for a psychiatric disorder in service.  The record indicates that the claim for service connection for active psychosis for the purpose of establishing eligibility for treatment arose from the claim for service connection for an acquired psychiatric disorder, to include PTSD and depression, and does not include any contention or assertion from the Veteran that he suffered from psychosis either in service or within two years of service separation. 

For these reasons, the Board finds that the Veteran did not develop active psychosis in service or within two years of service separation to warrant eligibility for treatment for psychosis under 38 U.S.C.A. § 1702.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Increased Rating for Keloid Scar 

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) found in 38 C.F.R. Part 4.  
38 U.S.C.A. § 1155.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2016). 

Where there is a question as to which of two disability ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 
38 C.F.R. § 4.25 (2016).  Pyramiding, the rating of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a veteran's service-connected disabilities.  38 C.F.R. § 4.14 (2016).  It is possible for a veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes; however, the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

When an unlisted condition is encountered it will be permissible to rate under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  Conjectural analogies will be avoided, as will the use of analogous ratings for conditions of doubtful diagnosis, or for those not fully supported by clinical and laboratory findings.  Nor will ratings assigned to organic diseases and injuries be assigned by analogy to conditions of functional origin.  38 C.F.R. § 4.20.

When rating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to decreased movement, weakened movement, excess fatigability, incoordination, and pain on movement, swelling, and deformity or atrophy of disuse.  Painful motion is considered limited motion at the point that pain actually sets in.  See VAOPGCPREC 9-98.

The Veteran contends that keloid scar disability symptoms more closely resemble the criteria for a rating in excess of 30 percent from August 9, 2010.  At the August 2016 Board hearing, the Veteran testified that the scar was painful.  

The Veteran is in receipt of 30 percent disability rating for the keloid scar, left posterior ear, for the entire rating period on appeal from August 9, 2010 under Diagnostic Code 7800.  Under Diagnostic Code 7800, for disfigurement of the head, face, or neck, a 30 percent rating is warranted with visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips); or two or three of the characteristics of disfigurement.  38 C.F.R. § 4.118.  A 
50 percent rating is warranted with visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips); or four or five of the aforementioned characteristics of disfigurement.  

The 8 characteristics of disfigurement for the purposes of rating under 
38 C.F.R. § 4.118 are: scar of 5 in. or more (13 or more cm.) in length; scar at least 1/4 in. (0.6 cm.) wide at its widest part; surface contour of scar elevated or depressed on palpation; scar adherent to underlying tissue; skin hypo- or hyper-pigmented in an area exceeding 6 sq. in. (39 sq. cm.); skin texture abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding 6 sq. in. (39 sq. cm.); underlying soft tissue missing in an area exceeding 6 sq. in. (39 sq. cm.); and skin indurated and inflexible in an area exceeding 6 sq. in. (39 sq. cm.).  38 C.F.R. 
§ 4.118, Diagnostic Code 7800.

VA examined the scar in April 2011.  The April 2011 VA examiner measured the scar as 0.5 cm x 0.3 cm with no additional disfigurement.  The April 2011 VA examiner assessed that the scar was level at palpation and it did not adhere to underlying tissue.  The April 2011 VA examiner did not discern skin breakdown, underlying soft tissue loss, limitation of function, inflammation, edema, keloid formation, hypopigmentation, hyperpigmentation, or gross distortion or asymmetry of the forehead, eyes, eyelids, ears, nose, cheeks, lips, or chin.  The April 2011 VA examiner also assessed normal texture and noted that the scar was not indurated or inflexible, and the Veteran did not indicate that the scar was painful.  

At the August 2016 Board hearing, the Veteran testified that the scar was painful, and denied bleeding or cracking.  See August 2016 Board hearing transcript.  

The Board finds that, for the entire rating period on appeal from August 9, 2010, the weight of the lay and medical evidence demonstrates that the criteria for a rating in excess of 30 percent for the scar disability has not been met or more nearly approximated.  In this case, the April 2011 VA examiner assessed a 0.5 cm x 0.3 cm scar that was not painful, which did not adhere to underlying tissue.  The April 2011 VA examiner also assessed normal texture and did not discern skin breakdown, underlying soft tissue loss, limitation of function, inflammation, edema, keloid formation, hypopigmentation, hyperpigmentation, gross distortion, or asymmetry, and noted that the scar was not indurated or inflexible.  Further, the April 2011 VA examination report reflects that the Veteran denied that the scar was painful.  A higher 50 percent disability rating under Diagnostic Code 7800 is warranted for visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features, or four or five of the aforementioned characteristics of disfigurement, none of which are present here.  

The Board has considered the Veteran's assertions at the August 2016 Board hearing that the keloid scar is painful; however, as discussed below, pain is adequately contemplated by the assigned 30 percent disability rating.  38 C.F.R. 
§§ 4.40, 4.45, 4.59, DeLuca.  For these reasons, the Board finds that the scar disability symptoms and impairment do not more nearly approximate the criteria for rating in excess of 30 percent for the entire for the period on appeal.  See 38 C.F.R. §§ 4.3, 4.7, § 4.118.  

Extraschedular Consideration

The Board had also considered whether an extraschedular rating is warranted for the service-connected keloid scar during the relevant period on appeal.  Ratings shall be based as far as practicable upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience.  To accord justice, therefore, to the exceptional case where the schedular ratings are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in this paragraph an extraschedular rating commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  The governing norm in these exceptional cases is: A finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1).

The Court has clarified that there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  Initially, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability are inadequate.  See Doucette v. Shulkin, No. 15-2818 (Vet. App. March 6, 2017) (holding that either the veteran must assert that a schedular rating is inadequate or the evidence must present exceptional or unusual circumstances).  Second, if the schedular rating does not contemplate the veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.  Thun v. Peake, 22 Vet App 111 (2008).

With respect to the first prong of Thun, the evidence in the instant appeal does not establish such an exceptional disability picture as to render the schedular criteria inadequate.  Here, all symptomatology and impairment caused by the scar disability are specifically contemplated by the schedular rating criteria.  The Veteran's keloid scar, left posterior ear, has been manifested by a painful scar that is 0.5 cm x 
0.3 cm.  The schedular rating criteria specifically provide ratings for a painful residual scar (Diagnostic Code 7800).  38 C.F.R. §§ 4.40, 4.45, 4.59, DeLuca.  In this case, comparing the disability level and symptomatology and impairment of the scar to the rating schedule, the degree of disability throughout the entire period under consideration is contemplated by the rating schedule and the assigned rating is, therefore, adequate. 

The schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.  
38 U.S.C.A. § 1155.  "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1.  In this case, the symptoms and functional impairment reported by the Veteran as to the increased rating issue on appeal are specifically contemplated by the criteria discussed above, including the functional limitations and the effects on daily life.  

According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such 





presents disability not adequately captured by the schedular ratings for the service-connected disabilities.  In this case, there is no combined effect possible because there is only one service-connected disability.  


ORDER

New and material evidence having been received, the appeal to reopen service connection for an acquired psychiatric disorder that includes PTSD and depression is granted. 

Service connection for the purpose of establishing eligibility for treatment of a psychosis under 38 U.S.C.A. § 1702 is denied.

An increased disability rating in excess of 30 percent for a keloid scar, left posterior ear, is denied. 


REMAND

Service Connection for an Acquired Psychiatric Disorder 

VA must afford a veteran an examination and/or obtain an opinion when it is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  In disability compensation (service connection) claims, VA must provide a medical examination and medical opinion when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79, 81-82 (2006).  To that end, when VA undertakes to either provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). 

Under 38 C.F.R. § 3.304(f)(5)(2016), if a PTSD claim is based on in-service personal assault, evidence from sources other than the veteran's service records may corroborate the veteran's account of the stressor incident.  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  Under 
38 C.F.R. § 3.304(f)(5), VA may submit any evidence that it receives to an appropriate medical or mental health professional for an opinion as to whether it indicates that a personal assault occurred.

The Veteran contends that service connection is warranted because the claimed PTSD was caused by an in-service sexual assault.  Specifically, a June 2006 statement reflects that the Veteran wrote that he was sexually assaulted in service after his beer was drugged.  See also August 2016 Board hearing transcript. 

As discussed above, a November 2010 VA treatment record reflects the VA examiner diagnosed PTSD as due to MST.  Further, an April 2011 VA treatment record diagnosed PTSD and a May 2011 VA examination report reflects diagnosed depression.  While VA treatment records provide a current PTSD diagnosis, no examiner has opined as to whether the currently diagnosed PTSD is due to service or offered offer any rationale as to how the PTSD is related to the reported in-service MST stressor.  The Board notes that the Veteran has advanced that he was sexually assaulted in 1973 after his alcoholic beverage was drugged; however, in-service treatment records do not reflect treatment for symptoms now claimed to be caused by a MST.  For these reasons, the Board finds that a VA examination would assist in determining the nature and etiology of any currently diagnosed psychiatric disorder, to include whether the diagnoses include PTSD, and, if PTSD is diagnosed, to offer an opinion as to whether the record indicates that a personal assault occurred. 

TDIU

The issue of entitlement to a TDIU is inextricably intertwined with the issue of service connection for an acquired psychiatric disorder; therefore, adjudication of entitlement to a TDIU must be deferred pending the proposed development.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (the adjudication of claims that are inextricably intertwined is based upon the recognition that claims related to each other should not be subject to piecemeal decision-making or appellate litigation).

Treatment Records

VA should obtain all relevant VA and private clinical documentation which could potentially be helpful in resolving the issues.  Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990); Bell v. Derwinski, 2 Vet. App. 611 (1992).  The record reflects that the Veteran has previously received VA treatment for the claimed psychiatric disorders.  On remand the AOJ should attempt to obtain any outstanding VA and treatment records concerning the remanded issues that are not already of record.

Accordingly, the issues of service connection for an acquired psychiatric disorder and entitlement to a TDIU are REMANDED for the following action:

1.  Associate with the record all VA clinical documentation (treatment records) pertaining to the treatment of the Veteran's mental health, not already of record.  

2.  Schedule a VA mental health examination to help determine whether the Veteran has a currently diagnosed psychiatric disorder, to include PTSD and depression, that is related to service.  The relevant documents in the record should be made available to the examiner.  The examiner should obtain a full and accurate history from the record and from the Veteran, and all indicated studies should be performed.  A rationale for all opinions and a discussion of the facts and medical principles involved should be provided.  

   The examiner should provide the following opinions:

A)  Does the Veteran have PTSD?  In answering this question, the examiner should address the following:
i) PTSD diagnosis in the November 2010 and April 2011 VA treatment records. 
ii) Identify the specific stressor(s) underlying any PTSD diagnosis, namely, fear of hostile military activity and reported MST. 
iii) If it is the examiner's opinion that MST occurred, the examiner should specifically identify what factors this opinion is based on.

B) Is any diagnosed PTSD related to service, specifically to fear of hostile military activity and/or reported MST?  The examiner should specifically opine as to whether the nature of any diagnosed PTSD indicates that a personal assault occurred.


C)  Does the Veteran have any other non-PTSD psychiatric disorder, including depression? 

D)  For any diagnosed non-PTSD psychiatric disorder, is it as likely as not (i.e., probability of 50 percent or more) did the disability had its onset during active service?

3.  Then readjudicate the issues of service connection for an acquired psychiatric disorder, to include PTSD and depression, and entitlement to a TDIU.  If the benefits sought remain denied, the Veteran and representative should be issued a Supplemental Statement of the Case (SSOC).  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West 2014).




______________________________________________
J. Parker 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


